Citation Nr: 0501167	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to August 12, 
1999, for a grant of an increased evaluation of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 12, 
1999, for a grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).

3.  Entitlement to an increased evaluation for PTSD, 
currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC) in Ft. Harrison, Montana.

When this matter was last before the Board in February 2004, 
it was remanded to the M&ROC for further development and 
readjudication.  In that remand decision, the issue of 
entitlement to an effective date prior to August 12, 1999, 
for a grant of basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 was listed as an issue 
on appeal.  The Board now finds, however, that the veteran 
had neither filed a notice of disagreement or a substantive 
appeal as to that issue.  Since this issue had never been 
perfected for appeal, it cannot be considered by the Board.  

On the other hand, the issue of entitlement to an increased 
evaluation for PTSD did not appear on the February 2004 
remand even though that issue had previously been perfected 
for appeal.  Although the disability evaluation for PTSD was 
increased from a 50 percent rating to a 70 percent rating 
during the course of this appeal, since that award is not the 
highest evaluation available for that disability, the issue 
remains in appellate status as noted above.  

The issue of entitlement to a disability rating in excess of 
70 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal as to the earlier effective 
date issues has been obtained by the M&ROC, and VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate the earlier effective date 
claims have been fully met.

2.  In July 1990, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD; he did not perfect an appeal as to that decision.  

3.  The veteran did not file another claim of entitlement to 
an increased evaluation for PTSD, or a claim for entitlement 
to a TDIU until August 12, 1999.

4.  Social Security Administration records associated with 
the claims file in August 2001 documented that in June 1998 
it was factually ascertainable that the veteran's PTSD 
warranted a 70 percent disability rating, and that he was 
unemployable solely by reason of his only service-connected 
disability, PTSD.  

5.  In a May 2003, rating decision, the disability evaluation 
for PTSD was increased from 50 percent to 70 percent, and a 
TDIU was granted, effective from August 12, 1999.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date for the grant of 
entitlement to a 70 percent evaluation for PTSD, retroactive 
to August 12, 1988, have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.159 (2004).

2.  The requirements for an effective date for the grant of a 
TDIU, retroactive to August 12, 1998, have been met.  
§§ 1110, 5103, 5103A, 5107, 5110, 7105; 38 C.F.R. §§ 3.102, 
3.158, 3.159, 3.400, 3.655 (2004), 38 C.F.R. § 20.202 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The current standard 
requires that after the evidence has been assembled, it is 
VA's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (CAVC) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As indicated, the M&ROC has adjudicated the issues considered 
herein on the substantive merits of the claims.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The veteran has clearly identified the 
benefits sought.  

Further, he referenced the bases for the claim.  Second, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  

The veteran was advised of the type of evidence lacking to 
demonstrate entitlement to the benefits sought in the May 
2003 rating decision, the September 2003 statement of the 
case, the February 2004 Board remand, an April 2004 VCAA 
letter from the M&ROC issued pursuant to the directives in 
the Board remand, the July 2004 supplemental statement of the 
case, and an October 2004 VCAA letter from the M&ROC.  The 
April 2004 and October 2004 letters from the M&ROC 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  

It was further noted in the foregoing documents that what was 
lacking was evidence supporting a finding that an earlier 
effective date for the grant of a 70 percent rating for PTSD 
and a TDIU could be assigned.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The M&ROC 
obtained the veteran's service medical records, VA treatment 
records and private treatment records as they were identified 
by him.  



There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the foregoing documents, especially the 
VCAA letters from the M&ROC, the veteran was clearly advised 
as to which portion of evidence is to be provided by him and 
which portion is to be provided by VA.  That requirement of 
VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It is further noted that the veteran was afforded a pertinent 
VA examination in September 1999.  The requirements of the 
VCAA have been substantially met by the M&ROC.  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

It is critical to note that over a year has transpired since 
the September 2003 statement of the case that provided the 
provisions of the VCAA as it applied to the earlier effective 
date issues.  Although less than one year has transpired 
since the April 2004 VCAA letter, it is also noteworthy that 
neither the veteran nor his attorney have provided any 
evidence or the location thereof that could demonstrate the 
existence of an earlier effective date for the grant of an 
increased rating for PTSD or a TDIU.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to that initial VCAA notice, and that neither 
he nor his representative have given any indication of 
additional evidence that has not been sought regarding the 
issues considered herein, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



In any event, revisions to 38 U.S.C.A. § 5103, effective 
November 9, 2000, specify that VA is not prohibited from 
making a decision on a claim before the expiration of the 
one-year period after a notice to the veteran and his 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  As 
noted above, there is no deficiency in the veteran's case at 
hand, nor would there be otherwise by operation of the new 
law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in August 
2000, and the veteran was provided with initial notice of the 
VCAA as it pertained to the earlier effective date claim in 
the September 2003 statement of the case and April 2004 
letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.



In the present case, as noted above, the veteran did not 
respond to the VCAA notice at all, and as such did not 
provide requested evidence to demonstrate that the improper 
sequencing of notice to him was harmful error.  See the 
references to the documents issued to the veteran set out 
above.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

The Board finds that there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the Board over one year prior, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  He has submitted evidence or 
argument since the receipt of the required notice.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Analysis

The appellant is seeking entitlement to an effective date 
earlier than August 12, 1999, for the grant of an increased 
evaluation of 70 percent for PTSD, and the grant of 
entitlement to a TDIU.  He and his attorney argue that a date 
one year prior to the date of claim, namely August 12, 1998, 
should be the effective date assigned.  They reason that the 
regulations provide for such relief if it was factually 
ascertainable that the veteran met the requirement for the 
award within the one year prior to the date of claim.  

Historically, the M&ROC granted entitlement to service 
connection for PTSD in an August 1989 rating decision.  A 
50 percent disability rating was assigned.  The veteran 
subsequently perfected an appeal to the Board as to the 
50 percent disability evaluation assigned.  In a July 1990 
decision, the Board denied the appellant's claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  The appellant did not appeal that decision to the 
CAVC, and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

The appellant did not file another claim of entitlement to an 
increased evaluation for PTSD until August 12, 1999.  On that 
same day, he filed a claim for a TDIU.  

Social Security Administration (SSA) records were associated 
with the claims file in August 2001.  Those documents 
indicate that in August 1992, the SSA determined that the 
veteran had been disabled for SSA benefits purposes from May 
1990 by virtue of his PTSD, myofascial syndrome, and 
herniated disc at L4-5.  It was stated in the SSA award 
letter that these disabilities were severe.  A February 1992 
psychological evaluation ostensibly conducted pursuant to 
that SSA award noted that the diagnosis of PTSD had been 
established provisionally, and that the veteran's allegations 
were primarily physical rather than mental.  The examiner 
opined that it did not appear that the veteran's 
psychological functioning would significantly impact 
activities of daily living, and that it was unclear how his 
PTSD would impact his work performance.  

The SSA records also included the report of a June 1998 
psychiatric examination that was ostensibly conducted for 
follow-up assessment of PTSD for Social Security benefits 
purposes.  The conclusion of the June 1998 examiner was that 
the veteran was not employable solely by virtue of his PTSD 
and that his characterological makeup rendered him 
interpersonally incapable of gaining or maintaining 
employment.  

In May 2003 the M&ROC increased the disability evaluation for 
PTSD from 50 percent to 70 percent, effective from August 12, 
1999.  TDIU was also granted, effective from August 12, 1999.

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The Board finds that the earliest date subsequent to the 
Board's 1990 decision, that it was factually ascertainable 
that an increase in PTSD had occurred was in June 1998, in 
the context of the SSA psychiatric examination noted above.  
On that date, it was disclosed that because of his PTSD, the 
veteran was interpersonally incapable of gaining or 
maintaining employment.  These manifestations clearly 
approximate the symptomatology necessary for a 70 percent 
disability evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  In a May 2003, rating decision, based upon 
these and other findings, the RO increased the disability 
evaluation for PTSD from 50 percent to 70 percent effective 
from August 12, 1999.  TDIU was also granted, effective from 
August 12, 1999.  

Although it was factually ascertainable in June 1998 that 
there had been a quantifiable increase in the veteran's PTSD, 
and that he was unemployable solely by virtue of that 
service-connected disability, He did not file a claim for 
increased benefits within the one year period following.  
Offering the veteran the benefit of the doubt in the 
assessment of his claim, however, the Board finds that the 
increase in disability for PTSD, and his unemployability by 
virtue of that disability, can be considered ongoing 
pathology.  

Thus, by providing the most liberal interpretation of the 
facts and applicable regulations, it may be considered in 
this analysis that it was factually ascertainable one year 
prior to the date of claim of August 12, 1999, that an 
increase in disability had occurred, and that the veteran was 
eligible for a TDIU.  Consequently, the earliest effective 
date for the award of the 70 percent rating for PTSD, and for 
the award of a TDIU can be found to be one year prior to the 
date of receipt of the claim that resulted in that increased 
rating and the TDIU, namely August 12, 1998.  

There is no provision in either the statute or the 
regulations, however, that allows for an effective date 
earlier August 12, 1998, based on a reopened claim unless a 
clear and unmistakable error (CUE) was committed in a prior 
decision, or unless the new and material evidence resulted 
from correction of military records.  See 38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. § 3.105 (2004).  CUE has not 
been alleged, and the provision regarding correction of 
military records is not applicable in the case of an 
increased rating.  

The Board concludes that the evidence supports application of 
the criteria for an effective date retroactive to August 12, 
1998, for the assignment of a 70 percent disability 
evaluation for PTSD, and the award of a TDIU.  The 
preponderance of the evidence, however, is against finding an 
effective date earlier than August 12, 1998, for those 
awards.  38 C.F.R. § 3.400(q)(ii).


ORDER

Entitlement to an effective date for a grant of an increased 
evaluation of 70 percent for PTSD, retroactive to August 12, 
1998, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an effective date for a grant of a TDIU, 
retroactive to August 12, 1998, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

In July 2004, additional medical evidence in the form of VA 
outpatient treatment records, were associated with the claims 
file.  Contained within these medical records was psychiatric 
evidence that is pertinent to an assessment of the severity 
of the veteran's PTSD.  For example, there is indication that 
anti-depressant medication has been recommended for the 
treatment of PTSD.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the M&ROC to review the evidence and issue an 
appropriate supplemental statement of the case.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should then conduct any 
necessary development including the 
retrieval of more recent psychiatric 
records, and the accomplishment of 
additional VA examination if deemed 
warranted, followed by the readjudication 
of the claim of entitlement to an 
increased evaluation for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence (including 
that recently submitted) and applicable law and regulations 
pertinent to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to an increased 
evaluation for PTSD, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


